Citation Nr: 0818944	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-19 500	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling prior to 
November 1, 2006, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, denied 
entitlement to a rating in excess of 30 percent for PTSD.  

The Board notes that in a January 2007 rating decision, the 
veteran was awarded an increased rating of 50 percent for his 
PTSD, effective November 1, 2006.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claim for an increased 
evaluation for PTSD remains before the Board.


FINDINGS OF FACT

1.  For the period prior to November 1, 2006, the veteran's 
PTSD was manifested by occupational and social impairment 
with reduced reliability or productivity; but without 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

2.  For the period beginning November 1, 2006, the veteran's 
PTSD manifested occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  For the period prior to November 1, 2006, the schedular 
criteria for a disability rating of 50 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.21, 4.130, Diagnostic Code 9411 (2007).

2.  For the period beginning November 1, 2006, the schedular 
criteria for a disability rating in excess of 70 percent for 
PTSD have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.7, 
4.21, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in February 2005, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, the 
February 2005 letter contained a notation that the veteran 
should submit any evidence in his possession pertinent to the 
claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran has substantiated his status as a veteran, the 
existence of a disability, and a connection between that 
disability and service.  He has not received complete 
information regarding the disability rating and effective 
date elements of his claim.  He did receive a June 2007 award 
letter explaining that a rating was being awarded under the 
rating schedule and referring him to a rating decision that 
discussed the assignment of an effective date.  The veteran 
also demonstrated actual knowledge of the rating element by 
arguing in his notice of disagreement that his disability 
warranted a higher rating.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).
 
A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
her meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

The veteran has had more than one year since receiving 
information regarding ratings and effective dates in which to 
submit argument and evidence and to request a hearing.  The 
notice errors did not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the claim.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice in increased 
rating cases requires: (1) that VA notify the claimant that, 
to substantiate such a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

The February 2005 letter told the veteran that to 
substantiate the claim, he should submit evidence showing 
that the disability had worsened.  It also provided examples 
of the types of evidence that he could submit or ask VA to 
obtain.  

The issue currently before the Board is entitlement to an 
increased rating for PTSD.  The relevant rating criteria, as 
outlined below, provide for disability ratings not based on 
specific measurements or test results.  

The veteran has not been specifically notified that he should 
provide evidence demonstrating the effect his disabilities 
have had on his employment and daily life or that such 
evidence would aid in substantiating his claim.   However, 
the Board does not find that any procedural defect 
constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The notice defect does not constitute prejudicial error in 
this case because the veteran demonstrated actual knowledge 
of the need for evidence of the impact of his disabilities on 
employment and daily life, specifically by his April 2006 
statement where he describes the social and occupational 
effects of his PTSD.  

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flores, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge means that there was no prejudice from the 
absence of complete notice on the first Vazquez-Flores 
notice.

The January 2007 letter served to provide notice on the third 
Vazquez-Flores element.

While such post adjudication notice cannot serve as VCAA 
notice, Pelegrini II; it should have served to advise a 
reasonable person that if an increased rating was provided a 
percentage evaluation would be provided under a diagnostic 
code.  The veteran had a reasonable opportunity to 
participate in the adjudication of his claim, inasmuch as it 
remained pending for years after the rating decision and SOC.  
The veteran was accordingly made aware of the requirements 
for increased evaluations pursuant to Vazquez-Flores.

Because the veteran's claim was readjudicated in a 
supplemental statement of the case after he was provided 
notice, any timing deficiency with regard to the notice has 
been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  While the 
veteran stated in his April 2006 statement that he has 
undergone treatment for depression with his family doctor and 
at the VA, the VA medical records in the claims folders show 
no treatment for psychiatric conditions, and the veteran has 
not provided VA any contact information or medical releases 
to allow for the procurement of records from his private 
physician.  

Additionally, the veteran was provided necessary VA 
examinations in March 2005 and November 2006 for PTSD.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria incorporate the American Psychiatric 
Associations Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 
4.130.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A GAF score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 51-60 means there are, "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for PTSD was granted in a November 1986 
rating decision.  An initial rating of 30 percent was 
assigned, effective November 18, 1986.  

The veteran claimed entitlement to an increased rating in 
December 2004.  

In response to his claim for an increased rating, the veteran 
was provided a VA examination in March 2005.  He reported 
that he had not been hospitalized for a psychiatric condition 
and that he began VA mental health treatment one month prior.  
The veteran had been married for 35 years and had two grown 
children.  He had retired from his job as a police officer in 
2000 and then returned to full-time employment at a shooting 
range.  He liked to keep busy with work.  When not working he 
took care of his son.

The veteran stated that he used to enjoy fishing, playing 
tennis, and going to bars with coworkers, but that he no 
longer engaged in these hobbies.  He reported that he had a 
few friends.  The veteran complained that he was not very 
patient with people and that he could not connect with 
others.  

The examination showed that the veteran had appropriate eye 
contact and communicated effectively.  He had logical thought 
processes with no indications of hallucinations or delusions.  
While he reported having suicidal and homicidal thoughts, the 
examiner noted that there was no plan.  The veteran's short 
and long term memories were intact.  There were no 
indications of obsessions or compulsions and the veteran had 
not experienced any panic attacks during the past year.  The 
veteran reported experiencing interrupted sleep and drinking 
daily.  The examiner found that the veteran had symptoms of 
sleep disturbance, intrusive thoughts, survivor guilt, and 
noted that he was short-tempered, avoided crowds, and drank 
daily.  

The diagnosis was chronic moderate PTSD and a GAF score of 55 
was assigned.  The examiner noted that the veteran was fully 
capable of gainful employment, but that his current job was 
not the most suitable for him.

The veteran's second VA psychiatric examination was provided 
in November 2006.  He was noted to have been married for 37 
years with some marital problems from time to time.  The 
veteran stated that he had two close friends, but that he 
stayed to himself.  When asked about his leisure activities, 
the veteran replied that he stopped his hobbies when he began 
drinking.  He had an irritable and sarcastic attitude, and 
appeared anxious and depressed.  The veteran was oriented 
with an unremarkable thought process.  His thought content 
included suicidal and homicidal ideation that was passive and 
transient and he denied delusions.  He experienced sleep 
impairment and panic attacks with varying frequency.  The 
veteran had normal memory functioning and experienced 
recurrent and intrusive distressing recollections.  

The examiner found that the veteran had markedly diminished 
interest in participation in significant activities, feelings 
of detachment and estrangement from others, and restricted 
range of affect.  The veteran was also noted to have 
irritability with outbursts of anger, difficulty 
concentrating, hypervigilance, and an exaggerated startle 
response.  

The diagnosis was moderate PTSD and a GAF score of 49 was 
assigned.  The examiner noted that the veteran was working 
full time, but had missed five weeks of work in the past year 
due to his drinking.  The veteran reported that he had 
stopped drinking two months ago and joined AA.  The examiner 
concluded that the veteran's PTSD affected his judgment, 
mood, thinking, family relations, and work with his 
depression and irritability causing obstacles to his ability 
to be productive and reliable.  
Period Prior to November 1, 2006

For the period prior to November 1, 2006, the veteran 
endorsed some of the symptoms associated with an increased 
rating of 50 percent, specifically disturbances of motivation 
and mood and difficulty establishing and maintaining social 
and occupational relationships, he also reported homicidal 
and suicidal ideation.  Given these symptoms and the GAF, the 
Board finds that the disability approximates the criteria for 
a 50 percent rating during the period prior to November 1, 
2006.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

The evidence prior to November 1, 2006 showed no deficiencies 
in the area of family relations, judgment or thinking.  While 
the veteran reported difficulty getting along with others, he 
was fully engaged in work and there were no reports of time 
lost from work.  Deficiencies in work were not documented.  
Hence he did not have deficiencies in most of the areas 
needed for a 70 percent rating.

Period Beginning November 1, 2006

As noted above, in a January 2007 rating decision, the 
veteran was granted an increased rating of 50 percent for his 
PTSD, effective November 1, 2006. 

The November 1, 2006 examination contained findings in the 
areas of work, school, family relations, judgment, thinking, 
and mood.  The examiner assessed only moderate impairment 
from PTSD, but assigned a GAF score indicative of serious 
impairment.  The examiner may have been attributing some of 
the impairment to the alcohol abuse, but expressed no opinion 
as to whether the substance abuse was a manifestation of PTSD 
or if not, what part of the disability was attributable to 
PTSD as opposed to substance abuse.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the criteria for a 70 percent rating have been met 
during the period beginning November 1, 2006.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  

On the other hand, if the evidence shows that the veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Mauerhan v. Principi, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

Inasmuch as the undisputed evidence is that the veteran works 
full time, and remains engaged with his family and a few 
friends; the evidence is against a finding that PTSD results 
in total occupational and social impairment.  The criteria 
for an evaluation in excess of 70 percent are not met.



Extraschedular

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. 
§ 3.321(a), (b) (2007).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  
38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Thun v. Peake.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

The veteran's symptoms cause impairment in occupational and 
social functioning.  Such impairment is contemplated by the 
rating criteria.  The rating criteria reasonably describe the 
veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.


ORDER

Entitlement to an increased rating of 50 percent for PTSD, is 
granted for the period prior to November 1, 2006.

Entitlement to an increased rating of 70 percent for PTSD, is 
granted for the period beginning on November 1, 2006.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


